Matter of Brinster v Sklar (2016 NY Slip Op 06210)





Matter of Brinster v Sklar


2016 NY Slip Op 06210


Decided on September 28, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
COLLEEN D. DUFFY, JJ.


2015-00330
 (Docket No. V-10967-06)

[*1]In the Matter of Christopher Brinster, appellant,
vTami D. Sklar, respondent.


Gail Jacobs, Great Neck, NY, for appellant.

DECISION & ORDER
Appeal by the father from a corrected order of the Family Court, Nassau County (Elaine Jackson Stack, J.H.O.), dated December 23, 2014. The corrected order dismissed the father's petition alleging a violation of an order of visitation. The father's assigned counsel has submitted a brief in accordance with Anders v California (386 US 738), in which she moves for leave to withdraw as counsel for the appellant.
ORDERED that the corrected order is affirmed, without costs or disbursements.
We are satisfied with the sufficiency of the brief filed by assigned counsel pursuant to Anders v California (386 US 738). Upon an independent review of the record, we conclude that there are no nonfrivolous issues which could be raised on the appeal. Counsel's application for leave to withdraw as counsel is, therefore, granted (see Anders v California, 386 US 738; Matter of Giovanni S. [Jasmin A.], 89 AD3d 252).
BALKIN, J.P., AUSTIN, SGROI and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court